Citation Nr: 0423083	
Decision Date: 08/23/04    Archive Date: 09/01/04

DOCKET NO.  01-06 971A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, 
Kentucky


THE ISSUES

1.  Entitlement to an increased evaluation in excess of 10 
percent for common peroneal neuropathy of the left lower 
extremity.

2.  Entitlement to an increased evaluation in excess of 20 
percent for traumatic arthritis of the left knee with 
decreased range of motion.

3.  Entitlement to an increased evaluation in excess of 10 
percent for internal derangement of the left knee, 
postoperative, with subluxation.

4.  Entitlement to service connection for a left ankle 
disability, claimed as secondary to a service-connected left 
knee disability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Bernard T. DoMinh, Counsel


INTRODUCTION

The veteran served on active duty from February 1982 to May 
1984.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a January 2000 rating decision by the 
Louisville, Kentucky, Regional Office (RO) of the Department 
of Veterans Affairs (VA), which denied the veteran's claims 
for a compensable evaluation for common peroneal neuropathy 
of the left lower extremity, an increased evaluation in 
excess of 10 percent for a left knee disability manifested by 
arthritis and internal derangement, and service connection 
for a left ankle disability (claimed as secondary to a 
service-connected left knee disability).

During the course of the appeal, the RO issued a rating 
decision in January 2002 that granted the veteran a 10 
percent evaluation for common peroneal neuropathy of the left 
lower extremity, a 20 percent evaluation for traumatic 
arthritis of the left knee with decreased range of motion, 
and a 10 percent evaluation for internal derangement of the 
left knee, postoperative, with subluxation.  The denial of 
service connection for a left ankle disability was confirmed.  
The rating decision did not completely satisfy the veteran 
and he now continues his appeal.


FINDINGS OF FACT

1.  Common peroneal neuropathy of the left lower extremity is 
currently manifested by mild, incomplete paralysis.

2.  The veteran's service-connected traumatic arthritis of 
the left knee is 



demonstrated by medical evidence of degenerative changes of 
the left knee joint, 
with episodes of increased disabling symptomatology 
manifested by pain, pain on motion with limitation of motion, 
and weakness and fatigability of the knee.

3.  The veteran's service-connected internal derangement of 
the left knee, postoperative, with subluxation, is currently 
manifested by slight lateral instability.

4.  The veteran does not have a current diagnosis of a 
chronic disability affecting his left ankle that is related 
to a service-connected disorder or to his military service.

  
CONCLUSIONS OF LAW

1.  The criteria for an evaluation greater than 10 percent 
for common peroneal neuropathy of the left lower extremity 
have not been met.  38 U.S.C.A. §§ 1155, 5103A, 5107 (West 
2002); 38 C.F.R. § 4.124a, Diagnostic Code 8521 (2003).

2.  The criteria for an evaluation greater than 20 percent 
for traumatic arthritis of the left knee with decreased range 
of motion have not been met.  38 U.S.C.A. §§ 1155, 5103A, 
5107 (West 2002); 38 C.F.R. § 4.71a, Diagnostic Code 5010-
5260 (2003).

3.  The criteria for an evaluation greater than 10 percent 
for internal derangement of the left knee, postoperative, 
with subluxation have not been met.  38 U.S.C.A. §§ 1155, 
5103A, 5107 (West 2002); 38 C.F.R. § 4.71a, Diagnostic Code 
5257 (2003).

4.  A chronic left ankle disability was not incurred in or 
aggravated by active service.  38 U.S.C.A. §§ 1131, 5103A, 
5107, 1137 (West 2002); 38 C.F.R. § 3.303 (2003).




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Preliminary Matters

In November 2000, the Veterans Claims Assistance Act of 2000 
(VCAA) was signed into law.  See 38 U.S.C.A. §§ 5100, 5102, 
5103, 5103A, 5106, 5107, 5126 (West 2002).  Regulations 
implementing the VCAA are applicable to the veteran's claims.  
38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2003).  

The RO has provided the appellant with express notice of the 
provisions of the VCAA in correspondence dated in February 
2001, in which it provided the veteran with an explanation of 
how VA would assist him in obtaining necessary information 
and evidence.  The veteran has been made aware of the 
information and evidence necessary to substantiate his claims 
and has been provided opportunities to submit such evidence.  
A review of the claims file also shows that VA has conducted 
reasonable efforts to assist the veteran in obtaining 
evidence necessary to substantiate his claims during the 
course of this appeal.  Finally, no additional, relevant 
evidence has been identified that has not otherwise been 
requested or obtained.  Those records obtained by VA and 
associated with the veteran's claims file include his service 
medical records and private and VA treatment records dated 
from 1985 to 2002.  Additionally, the veteran has been 
provided with VA examinations to assess the severity of his 
service-connected orthopedic and neurological disabilities 
and a nexus opinion has been obtained that addresses his 
claim for VA compensation for a left ankle disability.  See 
Charles v. Principi, 16 Vet. App. 370 (2002).

The veteran has been notified of the evidence and information 
necessary to substantiate his claims, and has been notified 
of VA's efforts to assist with these claims.  See Quartuccio 
v. Principi, 16 Vet. App. 183 (2002).  As a result of the 
development that has been undertaken, there is no reasonable 
possibility that further assistance will aid in 
substantiating the claims.  



Pertinent Laws & Regulations: Increased Rating Claims

Disability evaluations are determined by the application of a 
schedule of ratings which is based on average impairment of 
earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4 
(2003).  Separate diagnostic codes identify the various 
disabilities.  The basis of disability evaluations is the 
ability of the body as a whole, or of the psyche, or of a 
system or organ of the body to function under the ordinary 
conditions of daily life including employment.  Evaluations 
are based upon lack of usefulness of the part or system 
affected, especially in self-support.  38 C.F.R. § 4.10 
(2003).  A thorough evaluation of a musculoskeletal or 
orthopedic disability for rating purposes requires 
consideration of any functional loss due to pain, 
incoordination, weakness, or fatigability.  
38 C.F.R. §§ 4.40, 4.45 (2003); DeLuca v. Brown, 8 Vet. App. 
202 (1995).  

The increased rating claims on appeal were filed in August 
1999 and pertained to disabilities for which service 
connection has been in effect since 1984 and 1988.  The 
United States Court of Appeals for Veterans Claims has held 
in the case of Francisco v. Brown, 7 Vet. App. 55 (1994), 
that where a claimant's entitlement to VA compensation for a 
particular disability has already been established, and an 
increased disability rating is at issue, the Board need only 
concern itself with evidence showing the present level of 
impairment caused by the disability at issue.  

(a.)  Entitlement To An Increased Evaluation In Excess Of 10 
Percent For
 Common Peroneal Neuropathy Of The Left Lower Extremity

The veteran's left common peroneal nerve was neurologically 
examined by VA in December 1999 and reported that he 
experienced occasional paresthesias with occasional severe 
loss of sensation down his left leg into his foot.  He 
reported that he initially experienced foot drop shortly 
after left knee surgery in 1983, but that this condition has 
since resolved and he did not re-experience foot drop even on 
occasion.  At the time of the examination, however, the 
veteran reported experiencing mild loss of sensation only 
around the site of his old knee surgery.  He reported that 
this condition did not interfere with his daily activities.  
Physical examination revealed 5/5 muscles strength in both 
lower extremities with normal gait and no noticeable limp.  
He was able to stand on his toes and heels without complaint 
of pain.  No muscle wasting, muscle atrophy, paralysis, or 
neuralgia was noted at the time.  No muscle damage relating 
to the prior knee surgery was observed.  The pertinent 
diagnoses were history of left foot drop, resolved, and left 
peroneal nerve neuropathy.

VA examination in March 2001 shows that the veteran reported 
having numbness on the lateral aspect of his left knee but no 
other neurological deficits.  Neurological testing revealed 
the presence of an oval area measuring 6 centimeters above 
the lateral aspect of the left patella to 4 centimeters below 
the lateral aspect of the patella and extending 10 
centimeters away from the lateral aspect of the patella that 
was dull to sharp sensation.  However, the veteran was still 
able to perceive a cotton wisp being stroked over this area 
and the reflexes of his left lower extremity were intact.  No 
foot drop was observed and his muscle strength in his knee, 
ankle, and lower extremity in general was good.  No muscle 
atrophy was noted. 

Private medical examination in July 2001 revealed intact 
reflexes in the veteran's left lower extremity.

The veteran's service-connected common peroneal (external 
popliteal nerve) neuropathy of his left lower extremity is 
currently rated under the provisions of 38 C.F.R. § 4.124a, 
Diagnostic Code 8521, for paralysis of this nerve.  The 
rating code provides for the assignment of a 40 percent 
evaluation for complete neuropathy with foot drop and slight 
droop of the first phalanges of all toes, inability to 
dorsiflex the foot and extend (or dorsally flex) the proximal 
phalanges of the toes; or loss of the ability to abduct the 
foot with weakened ability to adduct the foot; or anesthesia 
covering the entire dorsum of the foot and toes.  Incomplete 
but severe common peroneal neuropathy is rated 30 percent 
disabling.  Incomplete but moderate common peroneal 
neuropathy is rated 20 percent disabling.  Incomplete but 
mild common peroneal neuropathy is rated 10 percent 
disabling.  

Applying the aforementioned criteria to the evidence, the 
Board finds that the veteran's common peroneal neuropathy of 
his left lower extremity is manifested by no more than mildly 
disabling symptomatology.  Although a history of foot drop is 
presented in the medical records, the veteran does not 
currently have this symptom.  The records indicate that he is 
currently able to use his left foot and lower extremity and 
that apart from some numbness there is no manifestation of 
any drooping of the first phalanges of the toes of his left 
foot or loss of ability to dorsiflex his left foot.  There is 
also no evidence of any loss or reduction in his ability to 
extend the proximal phalanges of the toes on his left foot or 
to abduct and adduct this foot and no evidence of any muscle 
wasting, muscle atrophy, paralysis or neuralgia.  The reduced 
sensation observed on examination is only partial as the 
veteran is able to perceive the wisp of cotton brushed over 
the affected area of neuropathy.  However, it does not 
involve anesthesia covering the entire dorsum of the foot and 
toes.  Therefore, in view of the foregoing discussion, the 
Board concludes that the veteran's service-connected common 
peroneal neuropathy of his left lower extremity is manifested 
by only mild symptoms and that the 10 percent evaluation 
currently assigned adequately reflects his present state of 
impairment.  Assignment of a 20 percent evaluation is not 
warranted, as the evidence does not more closely approximate 
the criteria for moderate impairment due to common peroneal 
neuropathy of the left leg.  See 38 C.F.R. § 4.7 (2003).  The 
veteran's claim for an increased evaluation in excess of 10 
percent for this neurological disability is denied.   

In reaching this decision the Board considered the doctrine 
of reasonable doubt; however, as the preponderance of the 
evidence is against the veteran's claim, the doctrine is not 
for application.  Gilbert v. Derwinski, 1 Vet. App. 49 
(1990).

(b.)  Entitlement To An Increased Evaluation In Excess Of 20 
Percent For Traumatic Arthritis Of The Left Knee With 
Decreased Range Of Motion, And An Increased Evaluation In 
Excess Of 10 Percent For Internal Derangement Of The Left 
Knee, Postoperative, With Subluxation

The veteran's medical history shows that he underwent surgery 
for removal of the semilunar cartilage of his left knee in 
1983 to treat instability of this joint.  His VA medical 
records show that on examination in December 1999, he 
complained of experiencing occasional pain in his left knee 
while performing deep knee bends only, or after prolonged use 
and standing.  The pain would occur approximately once per 
month, last for a few days and then resolve on its own.  He 
treated his symptoms with rest, Ben-Gay topical rub, hot 
soaks and ice, and nonprescription pain relievers.  He 
reported experiencing only occasional weakness, stiffness and 
swelling of his left knee and denied having any flare-ups of 
symptomatology.  He reckoned that his subjective pain never 
exceeded 5 on a scale of 1 to 10, with 10 being 
representative of the most severe pain.  Increased walking 
and bending would precipitate pain.  He occasionally used a 
supportive brace for his left knee when performing strenuous 
work, but did not use a brace, crutch, cane, or corrective 
device at the time of the examination.  The veteran reported 
that he owned his own pest control business and did very 
well.  He was able to crawl on his knees but needed to stop 
and rest due to pain if he performed this motion for an 
extended period of time.  

Objective examination of his lower extremities shows that he 
had 5/5 strength, bilaterally, with no muscle atrophy.  His 
gait was normal and he walked without a limp.  No abnormal 
wear was observed on inspection of either shoe.  There was no 
ligamentous instability, heat, swelling, redness, or 
stiffness observed on examination of the left knee.  
McMurray's and Lachmann's signs were negative.  Range of 
motion of his left knee was tested twice during the 
examination, with results showing motion from zero to 100 
degrees and zero to 130 degrees, with crepitus noted.  The 
veteran did not have tenderness on range of motion testing 
but with complaints of pain on performing deep knee bending 
and tenderness noted behind his left patella.  X-rays 
revealed normal findings, with normal soft tissue structures 
with no evidence of fracture, subluxation, or dislocation.

Private medical records show that in September 2000 the 
veteran was treated for complaints of left knee pain, with 
occasional instability.  At the time of treatment he wore a 
supportive brace over his left knee.  Range of motion of the 
left knee was from zero to 130 degrees and it appeared stable 
to varus and valgus stress and Drawer's testing.  The knee 
was very tender over the medial plical area and medial joint 
line.  X-rays revealed mild arthrosis to the medial aspect of 
the knee.  The impression was status post subluxing patella, 
left knee, with residual synovitis, medial plica symptoms, 
and possible medial meniscal tear.   

VA examination in March 2001 shows that the veteran reported 
experiencing occasional sensations of left knee instability 
which caused him to fall.  He denied having any knee pain or 
swelling.  Objective examination shows that he had full 
active to passive range of motion of his left knee, without 
pain.  There was no heat, redness, inflammation, or crepitus 
noted and his left knee was stable and without laxity.  His 
gait was antalgic but with the abnormality noted on his 
nonservice-connected right lower extremity.  Muscle strength 
of his left knee was good and no atrophy was observed.  The 
impression was history of left knee surgery, with minimal 
residual deficit manifested by occasional instability.  

Private medical records show that in July 2001 the veteran 
was treated for complaints of left knee pain.  Examination 
revealed good flexion and extension of his left knee and a 
stable kneecap.  The impression was status post left knee 
surgery with subluxing patella, corrected, but with some 
possible traumatic arthritis.  The treatment course included 
consideration of arthritis medicine for the knee.

VA examination in March 2002 shows that the veteran reported 
having fairly constant, mild and dull left knee pain, with 
elevated spikes of severe pain occurring once or twice per 
month, with instability, fatigability and weakness of the 
knee and episodes of joint locking twice per year.  The 
veteran also reported increased warmth and redness of the 
left knee joint but denied having any swelling or stiffness.  
He reportedly used a supportive brace regularly for his left 
knee and wore an ACE pull-on elastic brace at the 
examination.  Physical examination revealed that the veteran 
was able to walk regularly and perform deep knee bends, but 
with more weight on the right leg than the left.  His left 
knee displayed normal strength, with no pain on resisted 
motion.  Knee extension was negative and no crepitus was 
noted during motion.  There was no edema, effusion, redness, 
increased warmth, abnormal motion or guarding.  The veteran 
reported some tenderness to palpation over the left knee 
medial joint line and over the mid-left patella.  He was 
negative for McMurray's or Drawer's sign and there was no 
medial or lateral ligamentous laxity.  Examination of the 
left patella itself revealed some laxity and hypermobility as 
compared to the right, with a prominent left tibial 
tuberosity.  Range of motion of the left knee was zero to 135 
degrees, without pain.  

Traumatic arthritis established by x-ray findings will be 
rated on the basis of limitation of motion under the 
appropriate diagnostic codes for the specific joint or joints 
involved.  When, however, the limitation of motion of the 
specific joint or joints involved is noncompensable under the 
appropriate diagnostic codes, a rating of 10 percent is for 
application for each such major joint or group of minor joints 
affected by limitation of motion, to be combined, not added 
under Diagnostic Code 5003.  Limitation of motion must be 
objectively confirmed by findings such as swelling, muscle 
spasm, or satisfactory evidence of painful motion.  However, 
the 10 percent rating based on x-ray findings will not be 
combined with ratings based on limitation of motion.  
38 C.F.R. § 4.71a, Diagnostic Code 5010.

38 C.F.R. § 4.71a, Diagnostic Code 5257 is the applicable 
schedule for rating other impairment of the knee and provides 
for the assignment 30 percent rating for severe recurrent 
subluxation or lateral instability, a 20 percent rating for 
moderate recurrent subluxation or lateral instability, and a 
10 percent rating for slight recurrent subluxation or lateral 
instability.

The Board notes that the veteran's knee disability may be 
rated under both the Diagnostic Code for arthritis and the 
Diagnostic Code for joint instability.  In precedent opinion 
VAOPGCPREC 23-97; 62 Fed, Reg. 63604 (1997), the VA Office of 
the General Counsel held that a claimant who has arthritis 
and instability of the knee may be rated separately under 
Diagnostic Codes 5003 and 5257 of 38 C.F.R. § 4.71a (2003).  
The Office of the General Counsel noted that Diagnostic 
Code 5257 specifically addressed only instability of the knee 
and Diagnostic Code 5003 specifically addressed only 
arthritis and disability from arthritis due to limitation of 
range of motion.  The Office of the General Counsel 
determined that because these Diagnostic Codes applied either 
to different disabilities or to different manifestations of 
the same disability, the evaluation of knee dysfunction under 
both Codes would not amount to pyramiding (i.e., evaluating 
the same disability under various diagnoses) which was to be 
avoided under the provisions of 38 C.F.R. § 4.14 (2003).

38 C.F.R. § 4.71a, Diagnostic Code 5258 (2003) provides for 
the assignment of only a 20 percent rating for a dislocated 
semilunar cartilage manifested by frequent episodes of joint 
locking, pain and effusion into the joint.

38 C.F.R. § 4.71a, Diagnostic Code 5260 (2003) is applicable 
for rating a knee disability based on limitation of flexion 
and provides for a 30 percent evaluation when the evidence 
demonstrates that flexion limited to 15 degrees.  Assignment 
of a 20 percent evaluation is warranted when the evidence 
demonstrates that flexion limited to 30 degrees.  Assignment 
of a 10 percent evaluation is warranted when the evidence 
demonstrates that flexion limited to 45 degrees.  Assignment 
of a noncompensable evaluation is warranted when the evidence 
demonstrates that flexion limited to 60 degrees.

38 C.F.R. § 4.71a, Diagnostic Code 5261 (2003) is applicable 
for rating a knee disability based on limitation of extension 
and provides for a 50 percent evaluation when the evidence 
demonstrates that extension limited to 45 degrees.  
Assignment of a 40 percent evaluation is warranted when the 
evidence demonstrates that extension limited to 30 degrees.  
Assignment of a 30 percent evaluation is warranted when the 
evidence demonstrates that extension limited to 20 degrees.  
Assignment of a 20 percent evaluation is warranted when the 
evidence demonstrates that extension limited to 15 degrees.  
Assignment of a 10 percent evaluation is warranted when the 
evidence demonstrates that extension limited to 10 degrees.  
Assignment of a noncompensable evaluation is warranted when 
the evidence demonstrates that extension limited to 5 
degrees.

Applying the findings of the VA and private examinations 
conducted during the period of 1999 to 2002 to the 
aforementioned criteria, the 10 percent rating assigned for 
the veteran's knee impairment due to slight recurrent 
subluxation and lateral instability under Diagnostic Code 5257 
is appropriate.  Although the examination revealed joint 
stability and only slight motion of the left patella, the 
Board gives credence to the veteran's accounts of experiencing 
occasional left knee instability.  However, the Board cannot 
concede based on the evidence that the veteran's left knee 
impairment due to instability is moderate, as there is no 
objective evidence of record that supports such a finding.  
Therefore, the veteran's current level of left knee impairment 
due to instability is slight and that the 10 percent 
evaluation assigned under the provisions of Diagnostic Code 
5257 is appropriate.

With regard to the veteran's traumatic arthritis of the left 
knee, the objective evidence demonstrates that this aspect of 
his left knee disability is presently manifested by subjective 
complaints of joint pain with some indications of degenerative 
changes and a prominent left tibial tuberosity affecting the 
left knee joint and objective tests demonstrating that his 
left knee generally displays full range of motion, from zero 
to 130 degrees, but no worse than 100 degrees on flexion.  
Accordingly, the evidence does not meet the criteria for the 
assignment of a rating greater than 20 percent for arthritis 
and limitation of motion.  The evidence does not demonstrate 
that the veteran's limitation of left knee motion is limited 
on extension to 20 degrees or limited on flexion to 15 
degrees, even taking into account times when the veteran's 
left knee symptoms would flare up in severity, such that 
assignment of a 30 percent rating could be assigned.    

In view of the above discussion, the Board concludes that the 
objective medical evidence does not support the veteran's 
claims for an increased evaluation in excess of 10 percent for 
left knee joint instability, and for an increased evaluation 
in excess of 20 percent for traumatic arthritis of the left 
knee.  Because the evidence in this case is not approximately 
balanced with regard to the merits of these issues, the 
benefit-of-the-doubt doctrine does not apply.  38 U.S.C.A. § 
5107(b); 38 C.F.R. § 4.3 (2003); Gilbert v. Derwinski, 1 Vet. 
App. 49 (1990). 

(c.)  Entitlement To Service Connection For A Left Ankle 
Disability, Claimed As Secondary To A Service-Connected Left 
Knee Disability

The veteran's service medical records and medical history 
questionnaire show normal findings with respect to his left 
ankle on pre-enlistment examination in January 1981.  In 
April 1982, he was treated for complaints of left ankle pain 
after accidentally turning it while walking.  X-rays revealed 
no fractures and he was diagnosed with mild ankle sprain.  No 
further treatment for any complaints pertaining to his left 
ankle are shown for the remainder of his period of active 
duty.  Although the veteran was not provided with a 
separation examination prior to his honorable discharge in 
May 1984, the reports of post-service VA examinations 
conducted in February 1985 and March 1985 show normal 
findings with regard to his left ankle joint.  Symptoms of 
foot drop due to common peroneal neuropathy were observed on 
examination, but this disability is already service-connected 
and is unrelated to the current issue.

The veteran's post-service VA and private medical records 
include a December 1999 VA examination that shows a normal 
left ankle and a reported history of left ankle sprain.  No 
weakness, spasm, or tenderness of the left ankle was noted.  
VA examination in March 2001 shows that the veteran 
complained of experiencing recurring left ankle sprains and 
discomfort that he attributed to his service-connected left 
knee disability.  However, examination of his left ankle 
revealed that he had full active and passive range of motion 
of his left ankle with subjective reports of mild discomfort, 
but without any actual pain.  His left ankle displayed normal 
inversion and eversion on plantar dorsiflexion.  No 
deformities were observed and no crepitus was palpated.  
Muscle strength in his left ankle was good and without 
atrophy.  The pertinent assessment was history of ankle 
sprains.  The examiner's opinion was that it was unlikely 
that the ankle sprains were related to the veteran's service-
connected left knee disability.

A private treatment report dated in July 2001 shows that the 
veteran complained of perceived feelings of weakness in his 
left ankle.  Examination of the left ankle revealed a stable, 
neurologically and vascularly intact left ankle, that 
displayed normal reflexes and range of motion on dorsiflexion 
and plantar flexion.  

VA examination of the veteran's left ankle in March 2002 
shows that he related a history of a left ankle sprain in 
service and now experienced chronic pain in this joint which 
occasionally flared up once or twice per month with weakness, 
swelling, instability, redness, and fatigability.  According 
to the veteran, he sometimes wore a supportive ankle brace, 
but no brace was observed at the time of this examination.  
The veteran's claims file and pertinent medical history was 
reviewed by the physician.  Physical examination of the left 
ankle revealed normal strength without pain on range of 
motion testing or on resisted motion.  No edema, effusion, 
redness, increased warmth, abnormal motion, or guarding was 
observed.  No left ankle laxity was demonstrated.  The 
veteran reported tenderness on palpation below the medial and 
lateral malleolus.  The ankles were symmetrical in their 
measurements.  The examiner cited an October 2001 magnetic 
resonance imaging (MRI) report that revealed the presence of 
a small focus of bone marrow edema adjacent to the posterior 
subtalar joint of the left ankle.  There were no ligamentous 
tears or arthritic changes demonstrated on MRI.  The examiner 
opined that this left ankle condition was not likely related 
to the veteran's service-connected left knee disability.  The 
examiner further stated that there was insufficient clinical 
evidence to warrant a diagnosis of any acute or chronic left 
ankle disability or residual thereof.

Service connection involves many factors, but basically means 
that the facts, shown by the evidence, establish that a 
particular injury or disease resulting in disability was 
incurred coincident with service, or if pre-existing such 
service, was aggravated therein.  This may be accomplished by 
affirmatively showing inception or aggravation during service 
or through the application of statutory presumptions.  
38 C.F.R. § 3.303(a).

With chronic disability or disease shown as such in service 
so as to permit a finding of service connection, subsequent 
manifestations of the same chronic disease at any later date, 
however remote, are service connected, unless clearly 
attributable to intercurrent causes.  This rule does not mean 
that any manifestation of left ankle pain in service will 
permit service connection for a left ankle disability, first 
shown as a clear-cut clinical entity, at some later date.  
For the showing of chronic disease in service there is 
required a combination of manifestations sufficient to 
identify the disease entity, and sufficient observation to 
establish chronicity at the time, as distinguished from 
merely isolated findings or a diagnosis including the word 
"chronic."  When the disease identity is established, there 
is no requirement of evidentiary showing of continuity.  
Continuity of symptomatology is required only where the 
condition noted during service is not shown to be chronic, or 
where the diagnosis of chronicity may be legitimately 
questioned.  When the fact of chronicity in service is not 
adequately supported, then a showing of continuity after 
discharge is required to support the claim.  38 C.F.R. § 
3.303(b).  Service connection may be granted for any disease 
diagnosed after discharge from active duty when all the 
evidence, including that pertinent to service, establishes 
that the disease was incurred in service.  38 C.F.R. 
§ 3.303(d).  Service connection may also be granted for 
disability which is proximately due to or the result of a 
service-connected disease or injury.  38 C.F.R. § 3.310(a) 
(2003).

In the present case, the Board finds that the weight of the 
evidence does not support a grant of service connection for a 
left ankle disability.  Although the veteran's service 
medical records show treatment for a mild sprain of the left 
ankle in 1982, no further left ankle treatment was shown 
thereafter for remainder of service.  Furthermore, VA 
examinations conducted in February and March 1985, within a 
year after his separation from service, revealed no clinical 
abnormalities with regard to his left ankle.  It is evident 
that the mild left ankle sprain in service was an acute and 
transitory injury which resolved without any chronic residual 
pathology.

Although the veteran now presents a history of recurring left 
ankle pain and symptomatology, his subjective accounts of 
ongoing ankle problems are not substantiated by any objective 
clinical findings.  Private and VA medical records show no 
current diagnosis of chronic pathological process affecting 
his left ankle and no relationship between his subjective 
complaints and his service-connected disabilities of his left 
knee or left common peroneal nerve.  The Board must therefore 
deny his claim for VA compensation for a left ankle 
disability.

In reaching this decision the Board considered the doctrine 
of reasonable doubt; however, as the preponderance of the 
evidence is against the veteran's claim, the doctrine is not 
for application.  Gilbert v. Derwinski, 1 Vet. App. 49 
(1990).


ORDER

An increased evaluation in excess of 10 percent for common 
peroneal neuropathy of the left lower extremity is denied.

An increased evaluation in excess of 20 percent for traumatic 
arthritis of the left knee with decreased range of motion is 
denied.


An increased evaluation in excess of 10 percent for internal 
derangement of the left knee, postoperative, with subluxation 
is denied.

Service connection for a left ankle disability is denied.



	                        
____________________________________________
	JOY A. MCDONALD
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



